Exhibit 10.2

 

LOGO [g308637ex10_2logo.jpg]

2006 STOCK INCENTIVE PLAN

GLOBAL NON-QUALIFIED STOCK OPTION AGREEMENT

Private & Confidential (Addressee Only)

{EMPNAME}

{EMPNUM}

We are pleased to advise the Optionee (the “Optionee”) that Analog Devices,
Inc., a Massachusetts corporation (the “Company”), has granted to the Optionee
an option to purchase that number of shares of Common Stock set forth below (the
“Option”) subject to the terms and conditions of the Analog Devices, Inc. 2006
Stock Incentive Plan (the “Plan”), and this Global Non-Qualified Stock Option
Agreement, including Appendix A, which includes any applicable country-specific
provisions (this agreement, together with Appendix A, the “Agreement”). The
grant of this Option reflects the Company’s confidence in the Optionee’s
commitment and contributions to the success and continued growth of the Company.

All terms not defined herein shall have the meanings assigned to such terms in
the Plan.

 

1. Grant of Option. Subject to the terms and conditions of the Plan and this
Agreement, the Company has granted to the Optionee an Option to purchase that
number of shares of the Company’s Common Stock (the “Option Shares”) effective
on the Date of Grant set forth below:

 

Date of Grant:   {GRANTDATE} Number of Option Shares Granted:  
{SOSHARESGRANTED} Option Exercise Price Per Share:   {EXERCISEPRICE}

 

2. Vesting and Exercise of Option. Subject to the Optionee’s continued
employment with the Company or the Employer (as defined in 3(h) below) and other
limitations set forth in this Agreement and the Plan, the Option will vest as to
a set number of shares on each of the vesting dates set out in the following
schedule:

 

VEST DATE

 

NUMBER OF SHARES

     {SOVESTDATE1}   {SHARES1}   {SOVESTDATE2}   {SHARES2}   {SOVESTDATE3}  
{SHARES3}   {SOVESTDATE4}   {SHARES4}   {SOVESTDATE5}   {SHARES5}  

The right of exercise is cumulative, so that an Option, once vested, may be
exercised, in whole or in part, at any time up to {EXPDATE}, the expiration
date, or such earlier date as provided in Section 3 below or in the
country-specific provisions in Appendix A.

 

3. Term of Option; Termination of Employment.

 

  (a) The term of the Option is ten (10) years after the Date of Grant, subject,
however, to the early termination provisions set forth herein.

 

  (b) Except as otherwise provided herein, the Option shall be exercisable by
the Optionee (or his/her successor in interest) following the termination of the
Optionee’s employment only to the extent that the Option was vested on or prior
to the date of such termination.

 

  (c) The vesting of the Option shall terminate on the date the Optionee
voluntarily terminates employment with the Company or the Employer (as defined
in Section 3(h))(except by reason of retirement after attaining age 60 as
provided below) or on the date his/her employment is terminated by the Company
or the Employer without “Cause” (as defined in paragraph d), but any Option
Shares that are vested on the date of such termination shall continue to be
exercisable for a period of three (3) months following such termination date.

 

  (d) The Option shall terminate on the date the Optionee’s employment with the
Company or the Employer is terminated by the Company or one of its subsidiaries
for “Cause”, and all Option Shares that are then vested shall forthwith cease to
be exercisable. “Cause” for this purpose means unsatisfactory job performance
(as determined by the Company), willful misconduct, fraud, gross negligence,
disobedience or dishonesty.

 

1



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

 

  (e) Upon the death of the Optionee while he/she is an employee of the Company
or the Employer, the Option shall become immediately vested in full as to all
shares on the date of death and shall continue to be exercisable (by the
Optionee’s successor in interest) over the remaining term of the Option.

 

  (f) If the Optionee’s employment with the Company or the Employer terminates
by reason of the retirement of the Optionee after attaining age 60, the vesting
of the Option shall terminate on the date of such retirement, but any Option
Shares that are vested on the date of such retirement shall continue to be
exercisable over the remaining term of the Option; provided that all
then-exercisable Option Shares held by such Optionee shall immediately cease to
be exercisable in the event that such Optionee becomes an employee of any
competitor of the Company or the Employer (as determined in the sole discretion
of the Company).

 

  (g) If the Optionee becomes Disabled (as defined below), regardless of whether
Optionee terminates employment with the Company or the Employer, the Option
Shares that are not vested as of the date of disability shall vest on the date
or dates (over the remaining term of the Option) that they otherwise would have
vested if the Optionee had not become Disabled. Any Option Shares that are
vested upon disability prior to giving effect to this provision shall continue
to be vested over the remaining term of the Option. For the purpose of this
Agreement, “Disabled” is defined pursuant to Internal Revenue Code
Section 22(e)(3) and means the Optionee’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, as determined by the
Company.

 

  (h) For purposes of this Agreement, employment shall include being an employee
with the Company. Employment shall also include being an employee with any
direct or indirect parent or subsidiary of the Company, or any successor to the
Company or any such parent or subsidiary of the Company (the “Employer”). Should
an Optionee transfer employment to become a director, consultant or advisor to
the Company or the Employer following the Date of Grant, he or she will be
considered employed for vesting purposes until he or she ceases to provide
services to the Company or any direct or indirect parent or subsidiary of the
company, or any successor to the Company or any such parent or subsidiary of the
Company.

 

  (i) Notwithstanding the provisions in this Section 3, if the Company or the
Employer develops a good faith belief that any provision in this Section 3 may
be found to be unlawful, discriminatory or against public policy in any relevant
jurisdiction, then the Company in its sole discretion may choose not to apply
such provision to this Option, nor any Option grant in the Optionee’s
jurisdiction.

 

4. Payment of Exercise Price. The following payment methods may be used to
purchase Option Shares:

 

  (a) A cashless exercise in a manner described in Section 5(f)(2) of the Plan.

 

  (b) Cash or check payable to the Company.

 

  (c) Delivery by the Optionee of shares of Common Stock of the Company owned by
the Optionee and subject to such other terms and conditions contained in the
Plan.

 

  (d) Any combination of the above methods.

 

5. Non-Transferability of Option. Except in the event of death (whether by
beneficiary designation or by will or the laws of descent and distribution) or
as permitted by the Plan, this Option is personal and no rights granted
hereunder shall be transferred, assigned, pledged, or hypothecated in any way
(whether by operation of law or otherwise), nor shall any such rights be subject
to execution, attachment or similar process.

 

6. Adjustment. This Option is subject to adjustment (including with respect to
vesting of the Option Shares) upon certain changes in the Company’s common stock
and certain other events, including a Change in Control Event or a
Reorganization Event, as provided in Section 11 of the Plan.

 

7. Withholding Taxes. Regardless of any action the Company or the Employer, if
different, takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax related items related to the
Optionee’s participation in the Plan and legally applicable to the Optionee
(“Tax-Related Items”), the Optionee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The Optionee
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Option Shares
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Option to reduce or eliminate the Optionee’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the Optionee
has become subject to tax in more than one jurisdiction between the Date of
Grant and the date of any relevant taxable or tax withholding event, as
applicable, the Optionee acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

 

2



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

Prior to the relevant taxable or tax withholding event, as applicable, the
Optionee will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Optionee authorizes the Company and/or the Employer, or their respective agents,
at their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following: (i) withholding from the
Optionee’s wages or other cash compensation paid to the Optionee by the Company
and/or the Employer; or (ii) withholding from proceeds of the sale of Option
Shares acquired at exercise of the Option either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Optionee’s behalf
pursuant to this authorization); or (iii) withholding a sufficient number of
whole Option Shares otherwise issuable upon the exercise of the Option that have
an aggregate Fair Market Value (as defined under the Plan) sufficient to pay the
minimum Tax-Related Items required to be withheld with respect to the exercised
Option. The cash equivalent of the Option Shares withheld will be used to settle
the obligation to withhold the Tax-Related Items (determined by reference to the
closing price of the Common Stock on the New York Stock Exchange on the
applicable exercise date).

To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in whole Option Shares, for tax purposes, the
Optionee is deemed to have been issued the full number of Option Shares subject
to the exercised Options, notwithstanding that a number of the Option Shares are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of the Optionee’s participation in the Plan. No fractional Option
Shares will be withheld or issued pursuant to the grant of the Option and the
issuance of Option Shares hereunder.

Finally, the Optionee shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Optionee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares or the proceeds of the sale of Option Shares, if the
Optionee fails to comply with the Optionee’s obligations in connection with the
Tax-Related Items.

 

8. Nature of Grant. In accepting the Option, the Optionee acknowledges,
understands and agrees that:

 

  (a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time;

 

  (b) the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;

 

  (c) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;

 

  (d) the Optionee’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Optionee’s employment or service relationship (if
any) at any time;

 

  (e) the Optionee is voluntarily participating in the Plan;

 

  (f) the Option and any Option Shares acquired under the Plan are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer;

 

  (g) the Option grant and the Optionee’s participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company or the Employer;

 

  (h) the future value of the Option Shares underlying the Option is unknown and
cannot be predicted with certainty;

 

  (i) if the underlying Option Shares do not increase in value, the Option will
have no value;

 

  (j) if the Optionee exercises the Option and acquires Option Shares, the value
of such Option Shares may increase or decrease in value, even below the Exercise
Price;

 

  (k) for Optionees who reside outside the U.S., the following additional
provisions shall apply:

 

  (i) the Option and any Option Shares acquired under the Plan are not intended
to replace any pension rights or compensation;

 

3



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

 

  (ii) the Option and any Option Shares acquired under the Plan are
extraordinary items that do not constitute compensation of any kind for services
of any kind rendered to the Company or the Employer, and which is outside the
scope of the Optionee’s employment or service contract, if any;

 

  (iii) the Optionee acknowledges and agrees that neither the Company nor the
Employer shall be liable for any foreign exchange rate fluctuation between the
Optionee’s local currency and the United States Dollar that may affect the value
of the Option or of any amounts due to the Optionee pursuant to the exercise of
the Option or the subsequent sale of any Option Shares acquired upon exercise;
and

 

  (iv) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of the Optionee’s employment
by the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and in consideration of the grant of the Option to
which the Optionee is otherwise not entitled, the Optionee irrevocably agrees
never to institute any claim against the Company or the Employer, waive his or
her ability, if any, to bring any such claim, and release the Company and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Optionee shall be deemed irrevocably to have agreed not to pursue such
claim and agree to execute any and all documents necessary to request dismissal
or withdrawal of such claims.

 

9. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Optionee’s participation in the Plan, or the Optionee’s acquisition or sale of
the underlying Option Shares. The Optionee is hereby advised to consult with his
or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

 

10. Data Privacy. This Section 10 applies if the Optionee resides outside the
U.S.: The Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and its
subsidiaries for the exclusive purpose of implementing, administering and
managing the Optionee’s participation in the Plan.

The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).

The Optionee understands that Data will be transferred to such other stock plan
service provider as may be selected by the Company that assists the Company with
the implementation, administration and management of the Plan. The Optionee
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipient’s country (e.g., the United States) may
have different data privacy laws and protections than the Optionee’s country.
The Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting the Optionee’s
local human resources representative. The Optionee authorizes the Company, the
stock plan service provider, and any other possible recipients which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing his or her participation in the Plan. The Optionee understands that
Data will be held only as long as is necessary to implement, administer and
manage the Optionee’s participation in the Plan. The Optionee understands that
he or she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative. The Optionee
understands, however, that refusing or withdrawing his or her consent may affect
the Optionee’s ability to participate in the Plan. For more information on the
consequences of the Optionee’s refusal to consent or withdrawal of consent, the
Optionee understands that he or she may contact his or her local human resources
representative.

 

11. Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the Commonwealth of Massachusetts
without regard to any applicable conflicts of laws.

 

12. Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Option Shares, the
Company shall not be required to deliver any shares issuable upon exercise of
the Option prior to the completion of any registration or qualification of the
Option Shares under any local, state, federal or foreign securities or exchange
control law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval the
Company shall, in its absolute discretion, deem necessary or advisable. The
Optionee understands that the Company is under no obligation to register or
qualify the Option Shares with the SEC or any state or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the Option Shares. Further, the Optionee agrees that the
Company shall have unilateral authority to amend the Plan and this Agreement
without the Optionee’s consent to the extent necessary to comply with securities
or other laws applicable to issuance of Option Shares.

 

4



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

 

13. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Optionee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

 

14. Language. If the Optionee has received this Agreement, or any other document
related to the Option and/or the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

 

15. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

16. Appendix. The Option shall be subject to any special provisions set forth in
the Appendix for the Optionee’s country of residence, if any. If the Optionee
relocates to one of the countries included in the Appendix during the life of
the Option, the special provisions for such country shall apply to the Optionee,
to the extent the Company determines that the application of such provisions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.

 

17. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Option and the Option Shares purchased upon exercise
of the Option, to the extent the Company determines it is necessary or advisable
in order to comply with local laws or facilitate the administration of the Plan,
and to require the Optionee to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

A copy of the Plan prospectus is available on the Company’s Intranet at
http://signals.corpnt.analog.com/default.aspx. (From Signals home page, click
Knowledge Centers, HR, Employee Stock Programs. The related documents can be
found in the right-hand column.) If the Optionee is unable to access this
information via the Intranet, ADI’s or the Optionee’s regional stock plan
administrator can provide the Optionee with copies.

 

  Ray Stata    Jerald G. Fishman   Chairman of the Board    President & Chief
Executive Officer

 

5



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

APPENDIX A TO

2006 STOCK INCENTIVE PLAN

GLOBAL NON-QUALIFIED STOCK OPTION AGREEMENT

This Appendix A includes additional terms and conditions that govern the Options
granted to the Optionee if the Optionee resides in one of the countries listed
herein. These terms and conditions are in addition to, or, if so indicated, in
place of, the terms and conditions set forth in the Agreement. Capitalized terms
used but not defined shall have the same meanings as set forth in the Plan
and/or the Agreement.

This Appendix A also includes certain issues of which the Optionee should be
aware with respect to his or her participation in the Plan. The information is
based on the securities, exchange control, income tax and other laws in effect
in the respective countries as of January 2012. Such laws are often complex and
change frequently. As a result, the Company strongly recommends that the
Optionee not rely on the information noted herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date when the Optionee exercises the Options or
when the Option Shares purchased under the Plan are subsequently sold.

In addition, the information is general in nature and may not apply to the
Optionee’s particular situation, and the Company is not in a position to assure
the Optionee of any particular result. Therefore, the Optionee is advised to
seek appropriate professional advice as to how the relevant laws in the
Optionee’s country may apply to his or her situation.

Finally, the Optionee understands that if he or she is a citizen or resident of
a country other than the one in which the Optionee is currently working,
transfers employment after the Date of Grant, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Optionee, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.

 

 

AUSTRIA

There are no country-specific provisions.

BELGIUM

Taxation of Option. The Option must be accepted in writing either (i) within 60
days of the offer (for tax at offer), or (ii) after 60 days of the offer (for
tax at exercise). The Optionee has received a separate offer letter, acceptance
form and undertaking form in addition to the Agreement. The Optionee should
refer to the offer letter for a more detailed description of the tax
consequences of choosing to accept the Option. The Optionee should consult with
his or her personal tax advisor regarding completion of the additional forms.

CANADA

Data Privacy. This provision supplements Section 10 of the Agreement:

The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Optionee further authorizes the Company and the administrator of the Plan to
disclose and discuss the Plan with their advisors. The Optionee further
authorizes the Company and the Employer to record such information and to keep
such information in the Optionee’s employee file.

Payment of Exercise Price and Withholding Taxes. Notwithstanding anything in the
Agreement or the Plan, the Optionee agrees to pay the Exercise Price and any
Tax-Related Items solely by means of (i) cash, which may be paid by check, or
other instrument acceptable to the Company or (ii) a broker-assisted cashless
exercise, whereby the broker sells some or all of the Option Shares to be issued
upon exercise to pay the Exercise Price, brokerage fees and any applicable
Tax-Related Items. To the extent that tax regulatory requirements change, the
Company reserves the right to permit the Optionee to exercise the Option and pay
the Exercise Price and any applicable Tax-Related Items in Option Shares to the
extent permitted by the Plan.

CHINA

Payment of Exercise Price. The following supplements Section 4 of the Agreement:

Due to regulatory requirements in the PRC, the Optionee will be required to
exercise the Option using a broker assisted cashless sell-all exercise method
pursuant to which all Option Shares subject to the exercised Option will be sold
immediately upon exercise and the proceeds of sale, less any broker’s fees or
commissions, will be remitted to the Optionee. The Optionee will not be
permitted to hold

 

APPENDIX A - 1



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

Option Shares after exercise. The Optionee understands and agrees that the
Tax-Related Items with respect to the exercise of the Options may be taken by
Employer from the Optionee’s salary or other cash compensation. The Optionee
acknowledges that the Company’s designated broker is under no obligation to
arrange for the sale of the Option Shares pursuant to the cashless sell-all
exercise method at any particular price. The Company reserves the right to
provide additional methods of exercise depending on the development of local
law.

Exchange Control Requirements. Due to exchange control laws in the PRC, if the
Optionee is a PRC national he or she will be required to repatriate the proceeds
from the cashless sell-all exercise to the PRC. The Optionee understands and
agrees that such cash proceeds must be repatriated to the PRC through a special
exchange control account established by the Company, the Employer, or a
subsidiary of the Company, and the Optionee hereby consents and agrees that any
proceeds from the sale of Option Shares may be transferred to such special
account prior to being delivered to the Optionee.

Further, notwithstanding Section 3(e) or Section (g) of the Agreement, if the
Optionee terminates employment with the Company or the Employer due to death or
disability, the vesting of the Option shall terminate on the date of such
termination, and the Option Shares that are vested on the date of such
termination shall continue to be exercisable for a period of three (3) months
following such termination date. If the Optionee or the Optionee’s heirs do not
exercise the Option within three (3) months of the Optionee’s termination due to
death or disability, the Option will be forfeited and the Optionee or the
Optionee’s heirs will not be able to exercise the Option.

The Optionee understands and agrees that there will be a delay between the date
the Option Shares are sold and the date the cash proceeds are distributed to the
Optionee. The Optionee also understands and agrees that the Company is not
responsible for any currency fluctuation that may occur between the date the
Option Shares are sold and the date the cash proceeds are distributed to the
Optionee. The Optionee further agrees to comply with any other requirements that
may be imposed by the Company in the future to facilitate compliance with
exchange control requirements in the PRC.

DENMARK

Danish Stock Option Act. By participating in the Plan, the Optionee acknowledges
that he or she received an Employer Statement translated into Danish, which is
being provided to comply with the Danish Stock Option Act. To the extent more
favorable to the Optionee, the terms set forth in the Employer Statement will
apply to the Optionee’s participation in the Plan.

Notice of Grant. This provision supplements Section 8 in the Agreement:

By accepting the Option, the Optionee acknowledges, understands and agrees that
this grant relates to future services to be performed and is not a bonus or
compensation for past services.

FINLAND

There are no country-specific provisions.

FRANCE

French Qualified Option. This Option is intended to qualify for favorable tax
and social security treatment applicable to stock options granted under Section
L.225-177 to L.225-186-1 of the French Commercial Code, as amended and in
accordance with the relevant provisions set forth by the French tax and social
security laws and the French tax and social security administrations. The
Company does not undertake to maintain the qualified status of this Option. The
Optionee understands and agrees that he or she will be responsible for paying
personal income tax and the Optionee’s portion of social security contributions
resulting from the exercise of this Option in the event this Option loses its
qualified status and the Optionee will not be entitled to any damages if the
Option no longer qualifies as French-qualified Option.

Plan Terms. The Options are subject to the terms and conditions of the Plan and
the Rules of the Analog Devices, Inc. 2006 Stock Incentive Plan for Grants of
Options to Optionees in France (the “French Sub-plan”). To the extent that any
term is defined in both the Plan and the French Sub-plan, for purposes of this
grant of a French-qualified Option, the definitions in the French Sub-plan shall
prevail.

Option Exercise Price Per Share. With respect to Section 1 of the Agreement, the
Date of Grant shall be the Effective Grant Date set forth in the French Sub-plan
and the Option Exercise Price Per Share as of the Effective Grant Date shall be
no less than the minimum amount required under French law as set forth in the
French Sub-plan.

Exercise of the Option. This provision replaces Section 2 of the Agreement:

Subject to the Optionee’s continued employment, the Option will vest and become
exercisable with respect to 100% of the Option Shares on the fourth anniversary
of the Effective Grant Date.

 

APPENDIX A - 2



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

Expiration. This provision replaces Section 3(c) of the Agreement:

Notwithstanding Section 3(a) of the Agreement, the Option will expire 9 1/2
years after the Effective Grant Date ({FRENCHEXPDATE}), as defined in the French
Sub-plan.

Termination Upon Death. This provision replaces Section 3(e) of the Agreement:

If the Optionee’s employment is terminated because of death, the Optionee’s the
unvested portion of Optionee’s Option will immediately vest and become
exercisable by the Optionee’s estate or heirs on the termination date for a
period of six (6) months following the Optionee’s death. If the Optionee’s heirs
do not exercise the Option within six (6) months of the Optionee’s death, the
Option will be forfeited and the Optionee’s heirs will not be able to exercise
the Option.

Language Consent. By accepting this Option, the Optionee confirms having read
and understood the documents relating to this Option (e.g., the Plan, the French
Sub-plan, and the Agreement, including Appendix A) which were provided in the
English language. The Optionee accordingly accepts the terms of those documents.

Consentement a la Langue. En signant et renvoyant cet Accord, ou par acceptant
autrement l’Accord, le Titulaire de l’Option confirme ainsi avoir lu et compris
les documents relatifs à l’Option, (c’est-à-dire, Le Plan, Le Plan pour la
France et cet Accord) qui ont été fournis en langue anglaise. Le Titulaire de
l’Option accepte les termes de ces documents en connaissance de cause.

GERMANY

There are no country-specific provisions.

HONG KONG

Warning: The Options and Option Shares acquired upon exercise of the Options do
not constitute a public offering of securities under Hong Kong law and are
available only to employees of the Company. The Agreement, including Appendix A,
the Plan and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong.
Nor have the documents been reviewed by any regulatory authority in Hong Kong.
The Options are intended only for the personal use of each eligible employee of
the Company and may not be distributed to any other person. If the Optionee is
in any doubt about any of the contents of the Agreement, including Appendix A or
the Plan, the Optionee should obtain independent professional advice.

Securities Law Information. To facilitate compliance with securities laws in
Hong Kong, in the event the Optionee’s Options vest and become exercisable
within six (6) months of the Date of Grant, the Optionee agrees not to sell the
Option Shares issued upon exercise of the Options prior to the six-month
anniversary of the Date of Grant.

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”). Notwithstanding the foregoing, if the Plan is deemed
to constitute an occupational retirement scheme for the purposes of ORSO, then
the Optionee’s grant shall be void.

INDIA

Payment of Exercise Price. This provision supplements Section 4 of the
Agreement:

Notwithstanding anything to the contrary in the Agreement, due to legal
restrictions in India, the Optionee will not be permitted to pay the Exercise
Price by (i) delivery of shares of Common Stock (as set forth in Section 4(c) of
the Agreement) or (ii) a broker assisted partial cashless exercise such that a
certain number of Option Shares subject to the exercised Option are sold
immediately upon exercise and the proceeds of the sale remitted to the Company
to cover the aggregate Exercise Price and any Tax-Related Items. However,
payment of the Exercise Price may be made by any of the other methods of payment
set forth in Section 4 of the Agreement. The Company reserves the right to
provide the Optionee with this method of payment depending on the development of
local law.

Exchange Control Notification. If the Optionee remits funds out of India to
purchase Option Shares, it is the Optionee’s responsibility to comply with
applicable exchange control laws. Regardless of the method of exercise used to
purchase the Option Shares, the Optionee understands that he or she must
repatriate any proceeds from the sale of Option Shares acquired under the Plan
and any dividends received in relation to the Option Shares to India and convert
the funds into local currency within ninety (90) days of receipt. The Optionee
must obtain a foreign inward remittance certificate (“FIRC”) from the bank where
the Optionee deposits the foreign currency and maintains the FIRC as evidence of
the repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.

 

APPENDIX A - 3



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

IRELAND

Labor Law Acknowledgment. This provision supplements Section 8 of the Agreement:

By accepting the Option, the Optionee acknowledges, understands, and agrees that
the benefits received under the Plan will not be taken into account for any
redundancy or unfair dismissal claim.

Director Notification. If the Optionee is a director, shadow director1 or
secretary of an Irish subsidiary of the Company, the Optionee is subject to
certain notification requirements under Section 53 of the Companies Act, 1990.
Among these requirements is an obligation to notify the Irish affiliate in
writing within five (5) business days when the Optionee receives an interest
(e.g., Options, Option Shares) in the Company and the number and class of shares
or rights to which the interest relates. In addition, the Optionee must notify
the Irish subsidiary within five (5) business days when the Optionee sells
Option Shares acquired under the Plan. This notification requirement also
applies to any rights or Option Shares acquired by the Optionee’s spouse or
children (under the age of 18).

Restriction on Type of Shares Issued to Directors. If the Optionee is a director
of an Irish subsidiary of the Company, the Option will be granted over newly
issued shares only. In no event will treasury shares be issued pursuant to the
exercise of the Option. This restriction also applies to a shadow director of an
Irish subsidiary.

ISRAEL

Trust Arrangement. The Optionee understands and agrees that the Options are
offered subject to and in accordance with the terms of the Israeli Sub-Plan (the
“Sub-Plan”) under the 102 Capital Gains Track (as defined in the Sub-Plan), the
Trust Agreement among the trustee appointed by Analog Devices (Israel) Ltd. and
Analog Development (Israel) 1996 Ltd., and the Agreement. This includes the
option exercise price per share and any other requirements set out in the
Sub-plan. In the event of any inconsistencies among the Sub-Plan, the Agreement
and/or the Plan, the Sub-Plan will govern the Options granted to the Optionee in
Israel.

If the Optionee resides in Israel and has not already executed an Israeli
Appendix in connection with grants made under the Plan, then the Optionee must
print, sign & deliver the signed copy of the Israeli Appendix within 90 days to:
Stock Plan Administrator, Treasury Department, Analog Devices, Inc., Norwood,
Massachusetts, 02062 USA. If Analog Devices, (Israel) Ltd. or Analog Devices,
Inc. does not receive the signed Israeli Appendix within 90 days, the Options
shall terminate and will become null and void.

Payment of Exercise Price. This provision supplements Section 4 of the
Agreement:

Due to regulatory requirements and notwithstanding any terms or conditions of
the Plan or the Agreement to the contrary, the Optionee will be restricted to a
broker assisted cashless sell-all method of exercise with respect to the
Options. To complete a cashless sell-all exercise, the Optionee should instruct
the broker to: (i) sell all of the Option Shares issued upon exercise; (ii) use
the proceeds to pay the Exercise Price, brokerage fees and any Tax-Related
Items; and (iii) remit the balance in cash to the Optionee. In the event of
changes in regulatory requirements, the Company reserves the right to eliminate
the cashless sell-all method of exercise requirement and, in its sole
discretion, to permit cash exercise or cashless sell-to-cover exercise.

ITALY

Payment of Exercise Price. This provision supplements Section 4 of the
Agreement:

Due to regulatory requirements and notwithstanding any terms or conditions of
the Plan or the Agreement to the contrary, the Optionee will be restricted to a
broker assisted cashless sell-all method of exercise with respect to the
Options. To complete a cashless sell-all exercise, the Optionee should instruct
the broker to: (i) sell all of the Option Shares issued upon exercise; (ii) use
the proceeds to pay the Exercise Price, brokerage fees and any Tax-Related
Items; and (iii) remit the balance in cash to the Optionee. In the event of
changes in regulatory requirements, the Company reserves the right to eliminate
the cashless sell-all method of exercise requirement and, in its sole
discretion, to permit cash exercise or cashless sell-to-cover exercise.

Data Privacy. This provision replaces Section 10 of the Agreement:

The Optionee understands that the Employer, the Company and any subsidiary as a
data processor of the Company may hold certain personal information about the
Optionee, including, but not limited to, the Optionee’s name, home address and
telephone number, date of birth, social insurance or other identification
number, salary, nationality, job title, any Option Shares or directorships held
in the Company or any subsidiary, details of all Options, or any other
entitlement to Option Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee’s favor, and that the Company and the Employer will
process said data and other data lawfully received from third party (“Data”) for
the exclusive purpose of implementing, managing and administering the Plan and
complying with applicable laws, regulations and community legislation.

 

1 

A shadow director is an individual who is not on the board of directors of the
Irish subsidiary but who has sufficient control so that the board of directors
of the Irish subsidiary acts in accordance with the “directions or instructions”
of the individual.

 

APPENDIX A - 4



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

The Optionee also understands that providing the Company with Data is mandatory
for compliance with laws and is necessary for the performance of the Plan and
that the Optionee’s refusal to provide such Data would make it impossible for
the Company to perform its contractual obligations and may affect the Optionee’s
ability to participate in the Plan. The Controller of personal data processing
is Analog Devices, Inc., with registered offices at Analog Devices, Inc., Three
Technology Way, Norwood, Massachusetts, 02062 U.S.A. and, pursuant to
Legislative Decree no. 196/2003, its Representative in Italy for privacy
purposes is Analog Devices SRL with its registered offices at Centro Direzionale
Milano 2, Palazzo Bernini 20090 Segrate, Milan, Italy.

The Optionee understands that Data will not be publicized, but it may be
accessible by the Employer as the data processor of the Company and within the
Employer’s organization by its internal and external personnel in charge of
processing. Furthermore, Data may be transferred to banks, other financial
institutions, or brokers involved in the management and administration of the
Plan. The Optionee understands that Data may also be transferred to the
independent registered public accounting firm engaged by the Company, and also
to the legitimate addresses under applicable laws. The Optionee further
understands that the Company and/or any subsidiary will transfer Data among
themselves as necessary for the purpose of implementing, administering and
managing the Optionee’s participation in the Plan, and that the Company and/or
any subsidiary may each further transfer Data to third parties assisting the
Company in the implementation, administration, and management of the Plan,
including any requisite transfer of Data to a broker or other third party with
whom the Optionee may elect to deposit any Option Shares acquired at exercise of
the Option. Such recipients may receive, possess, use, retain, and transfer Data
in electronic or other form, for the purposes of implementing, administering,
and managing the Optionee’s participation in the Plan. The Optionee understand
that these recipients may be acting as controllers, processors, or persons in
charge of processing, as the case may be, according to applicable privacy laws,
and that they may be located in or outside the European Economic Area, such as
in Japan or the United States or elsewhere, in countries that do not provide an
adequate level of data protection as intended under Italian privacy law. Should
the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Data as soon as it has completed all the necessary legal obligations
connected with the management and administration of the Plan.

The Optionee understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require the Optionee’s
consent thereto, as the processing is necessary to performance of law and
contractual obligations related to implementation, administration, and
management of the Plan. The Optionee understands that, pursuant to Section 7 of
the Legislative Decree no. 196/2003, the Optionee has the right at any moment
to, including but not limited to, obtain confirmation that Data exist or not,
access, verify their content, origin and accuracy, delete, update, integrate,
correct, block or terminate, for legitimate reason, the Data processing. To
exercise privacy rights the Optionee should address the Employer.

Furthermore, the Optionee is aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Optionee’s local
human resources representative.

Plan Document Acknowledgment. In accepting the Option, the Optionee acknowledges
a copy of the Plan was made available to the Optionee, and that the Optionee has
reviewed the Plan and the Agreement, including Appendix A, in their entirety and
fully understand and accept all provisions of the Plan, the Agreement and
Appendix A.

The Optionee further acknowledges that he or she has read and specifically and
expressly approves the following provision in the Agreement: Term of Option;
Termination of Employment; Withholding Taxes; Nature of Grant; Imposition of
Other Requirement; and the Data Privacy provision in this Appendix A.

JAPAN

There are no country-specific provisions.

KOREA

There are no country-specific provisions.

 

APPENDIX A - 5



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

MALAYSIA

Director Notification. If the Optionee is a director of a subsidiary or other
related company in Malaysia, then the Optionee is subject to certain
notification requirements under the Malaysian Companies Act, 1965. Among these
requirements is an obligation to notify the Malaysian subsidiary in writing when
the Optionee receives an interest (e.g., Options, Option Shares) in the Company
or any related companies. In addition, the Optionee must notify the Malaysian
subsidiary when he or she sells Shares of the Company or any related company
(including when the Optionee sells Option Shares acquired under the Plan). These
notifications must be made within fourteen (14) days of acquiring or disposing
of any interest in the Company or any related company.

Securities Law Information. Malaysian insider-trading rules may impact the
acquisition or disposal of Option Shares or rights to Option Shares under the
Plan. Under such rules, the Optionee is prohibited from acquiring Option Shares
or rights to Option Shares (e.g., Options) or selling Option Shares when he or
she possesses information that is not generally available and which the Optionee
knows or should know will have a material effect on the price of the Option
Shares once such information is generally available. By accepting this grant,
the Optionee acknowledges that he or she is not in possession of any material,
non-publicly disclosed information regarding the Company at the time of grant
and will not acquire or sell Option Shares when in possession of any material,
non-publicly disclosed information regarding the Company.

NETHERLANDS

Nature of Grant. This provision supplements Section 8 of the Agreement:

By accepting the Option, the Optionee acknowledges that the Option is intended
as an incentive for the Optionee to remain employed with the Employer and is not
intended as remuneration for labor performed.

Securities Law Acknowledgment. The Optionee should be aware of the Dutch
insider-trading rules, which may impact the sale of Option Shares issued upon
exercise of the Option. In particular, the Optionee may be prohibited from
effectuating certain transactions if he or she has inside information about the
Company.

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of any subsidiary in the
Netherlands who has inside information as described herein.

Given the broad scope of the definition of inside information, certain employees
working at a subsidiary in the Netherlands may have inside information and,
thus, would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when the employee has such inside information.

If the Optionee is uncertain whether the insider-trading rules apply to him or
her, then the Optionee should consult with his or her personal legal advisor.

PHILIPPINES

Securities Law Information. The sale or disposal of Option Shares acquired under
the Plan may be subject to certain restrictions under Philippines securities
laws. Those restrictions should not apply if the offer and resale of Option
Shares takes place outside of the Philippines through the facilities of a stock
exchange on which the Option Shares are listed. The Option Shares are currently
listed on the New York Stock Exchange (the “NYSE”). The Company’s designated
broker should be able to assist the Optionee in the sale of Option Shares on the
NYSE. If the Optionee has questions with regard to the application of
Philippines securities laws to the disposal or sale of Option Shares acquired
under the Plan the Optionee should consult with his or her legal advisor.

SINGAPORE

Securities Law Information. The Options were granted to the Optionee pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Agreement and
the Plan have not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. The Optionee should note that the Optionee’s Options are
subject to section 257 of the SFA and the Optionee will not be able to make any
subsequent sale in Singapore, or any offer of such subsequent sale of the Option
Shares unless such sale or offer in Singapore is made pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the SFA
(Chapter 289, 2006 Ed.).

Director Notification. If the Optionee is a director, associate director or
shadow director of a subsidiary or other related company in Singapore, the
Optionee is subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is

 

APPENDIX A - 6



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

an obligation to notify the Singapore subsidiary in writing when the Optionee
receives an interest (e.g., Options, Option Shares) in the Company or any
related company. In addition, the Optionee must notify the Singapore subsidiary
when the Optionee sells Option Shares of the Company or any related company
(including when the Optionee sells Option Shares acquired under the Plan). These
notifications must be made within two (2) business days of acquiring or
disposing of any interest in the Company or any related company. In addition, a
notification must be made of the Optionee’s interests in the Company or any
related company within two (2) business days of becoming a director.

SLOVAKIA

There are no country-specific provisions.

SPAIN

No Entitlement for Claims or Compensation. In accepting the Options, the
Optionee acknowledges that he or she consents to participation in the Plan and
has received a copy of the Plan. The Optionee understands that the Company has
unilaterally, gratuitously and in its sole discretion decided to grant Options
under the Plan to individuals who may be employees of the Company or its
subsidiaries throughout the world. The decision is a limited decision that is
entered into upon the express assumption and condition that any Options will not
economically or otherwise bind the Company or any of its subsidiaries on an
ongoing basis. Consequently, the Optionee understands that the Options are
granted on the assumption and condition that the Options and the underlying
Option Shares acquired upon exercise shall not become a part of any employment
contract (either with the Company or any of its subsidiaries) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, the Optionee
understands that the Option would not have been granted to the Optionee but for
the assumptions and conditions referred to above; thus, the Optionee
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
Options shall be null and void.

Further, the vesting of the Option is expressly conditioned on the Optionee’s
continued rendering of service, such that if the Optionee’s employment
terminates for any reason whatsoever, the Award may cease vesting immediately,
in whole or in part, effective on the date of the Optionee’s termination of
employment (unless otherwise specifically provided in Section 3 of the
Agreement). This will be the case, for example, even if (1) the Optionee is
considered to be unfairly dismissed without Cause; (2) the Optionee is dismissed
for disciplinary or objective reasons or due to a collective dismissal; (3) the
Optionee terminates service due to a change of work location, duties or any
other employment or contractual condition; (4) the Optionee terminates service
due to a unilateral breach of contract by the Company or the Employer; or
(5) the Optionee’s employment terminates for any other reason whatsoever.
Consequently, upon termination of the Optionee’s employment for any of the above
reasons, the Optionee may automatically lose any rights to Options that were not
vested on the date of the Optionee’s termination of employment, as described in
the Plan and the Agreement.

The Optionee acknowledges that he or she has read and specifically accepts the
conditions referred to in Section 3 of the Agreement.

Securities Law Notification. The grant of Options and the Option Shares issued
upon exercise of the Option are considered a private placement outside of the
scope of Spanish laws on public offerings and issuances of securities.

SWEDEN

Automatic Cashless Exercise and Sale. This Option grant is conditioned upon the
Optionee’s consent to the automatic cashless exercise, which the Company will
provide to the Optionee. If the Company does not receive the Optionee’s signed
consent, then the Option will terminate and will become null and void.

TAIWAN

There are no country-specific provisions.

UNITED KINGDOM

Joint Election. As a condition of the Optionee’s participation in the Plan and
the exercise of the Option, the Optionee agrees to accept any liability for
secondary Class 1 National Insurance contributions which may be payable by the
Company and/or the Employer in connection with the Option and any event giving
rise to Tax-Related Items (the “Employer’s Liability”). Without prejudice to the
foregoing, the Optionee agrees to enter into a joint election with the Company,
the form of such joint election being formally approved by HMRC (the “Joint
Election”), and any other required consent or elections. The Optionee further
agrees to enter into such other Joint Elections as may be required between the
Optionee and any successor to the Company and/or the Employer. The Optionee
further agrees that the Company and/or the Employer may collect the Employer’s
Liability from the Optionee by any of the means set forth in Section 7 of the
Agreement.

 

APPENDIX A - 7



--------------------------------------------------------------------------------

LOGO [g308637ex10_2logo.jpg]

 

If the Optionee does not enter into the Joint Election prior to the exercise of
the Option, the Optionee will forfeit the Option and any Option Shares that have
been issued will be returned to the Company at no cost to the Company, without
any liability to the Company and/or the Employer.

If the Optionee has signed a Joint Election in the past with respect to Options
granted to him or her by the Company and that Joint Election applies to all
grants made under the Plan, the Optionee need not sign another Joint Election in
connection with this Option grant.

 

APPENDIX A - 8